            Case 1:17-cv-01117-RP Document 65 Filed 05/18/21 Page 1 of 3




                                  UNITED STATES DISTRICT
                                COURT WESTERN DISTRICT OF
                                   TEXAS AUSTIN DIVISION

     GOOD RIVER FARM, LP                               §
                                                       §
     Plaintiff,                                        §
                                                       §
     v.                                                §                 NO. 1:17-cv-01117
                                                       §
     MARTIN MARIETTA                                   §
     MATERIALS, INC.; AND                              §
     TXI OPERATIONS, LP.                               §
                                                       §
     Defendants.                                       §

             AGREED MOTION FOR CONTINUANCE OF TRIAL DEADLINES

1. In accordance with the provisions of Rule 16 of the Federal Rules of Civil Procedure, and the

     Local Rules of the United States District Court for the Western District of Texas, Plaintiff

     Good River Farm, LP and Defendants Martin Marietta Materials, Inc. and TXI Operations, LP

     (collectively, the “Parties”) file this agreed motion requesting the Court to continue the trial

     deadlines in the above-captioned case for at least 90 days.

2. Consistent with the Court’s Emergency Orders in Light of COVID, the Parties request a “phone

     conference[] . . . to select new trial dates.”1

                                             A. Introduction

3. Plaintiff is Good River Farm, LP; Defendants are Martin Marietta Materials, Inc., and TXI

     Operations, LP.

4. Plaintiff originally sued Defendants for private nuisance, both permanent and temporary,

     violation of Texas Water Code §11.086(a), negligence, negligence per se, exemplary damages,




 1
     Dckt. Nos. 60, 61, and 62.

AGREED MOTION FOR CONTINUANCE OF TRIAL DEADLINES                                                   1
                Case 1:17-cv-01117-RP Document 65 Filed 05/18/21 Page 2 of 3




         and injunctive relief. Thereafter, Plaintiff filed its First Amended Complaint,2 alleging claims

         for temporary private nuisance, violation of Texas Water Code §11.086(a), negligence,

         negligence per se, exemplary damages, and injunctive relief. The Court dismissed Plaintiff’s

         claim for negligence per se on November 30, 2020.3

5. As of today, the Court has further established the following deadlines:4

             a. The final pretrial conference to be held at 1:30 p.m. on June 2, 2021.

             b. The jury trial to commence at 9:00 am on June 21, 2021.

6. Inherent in the Court’s scheduling order, issued today, is that pursuant to Local Rule CV-

         16(e) multiple pretrial filings are due no later than tomorrow, May 19, 2021.

                                          B. Request for Continuance

7.       The Parties ask the Court to continue the following trial-related deadlines by at least 90 days:

         for final pretrial conference and for the day of trial.

8. This request for continuance is not sought merely for delay, but so that justice may be done.

         There is good cause for this motion. As a result of the COVID-19 Pandemic, this matter has

         been delayed by more than one year. Additional time to prepare for trial and pretrial is

         necessary as a result of such stagnation, including the necessity to contact all witnesses for

         both sides. This is in keeping with the Court’s prior orders5 regarding rescheduling following

         the pandemic. Should the Court grant it, additional time will not inhibit the course of justice,

         but will better afford all Parties reasonable opportunity to prepare for final trial.

9. Attorneys for all parties have agreed to this continuance and have signed this agreed motion.




     2
       Dckt. No. 7.
     3
       Dckt. No. 63.
     4
       Dckt. No. 64.
     5
       Dckt. Nos. 60, 61, and 62.

AGREED MOTION FOR CONTINUANCE OF TRIAL DEADLINES                                                       2
          Case 1:17-cv-01117-RP Document 65 Filed 05/18/21 Page 3 of 3




                                          C. Conclusion

10. For these reasons, the Parties ask the Court to continue the final pretrial conference and trial

   setting in this case for at least 90 days, and the Parties request a phone conference to select

   new trial dates.



                                                     Respectfully submitted,

                                                     TRAVIS J. PHILLIPS
                                                     ATTORNEY AT LAW
                                                     507 West 10th Street
                                                     Austin, Texas 78701
                                                     512.656.6648 tel.
                                                     512.480.0767 fax
                                                     Tphillips@phillipsattorney.com

                                                     BY: /s/ Travis J. Phillips____________
                                                     Travis J. Phillips SBN 24076622
                                                     ATTORNEY FOR PLAINTIFF

                                                     AND

                                                     CARRINGTON COLEMAN SLOMAN &
                                                     BLUMENTHAL L.L.P.


                                                     By: /s/ D. Lance Currie
                                                     D. Lance Currie
                                                     State Bar No. 24062106
                                                     lcurrie@ccsb.com
                                                     Monica W. Latin
                                                     State Bar No. 00787881
                                                     mlatin@ccsb.com
                                                     Joshua D. Kipp
                                                     State Bar No. 24078793
                                                     jkipp@ccsb.com
                                                     901 Main Street, Suite 5500
                                                     Dallas, Texas 75202
                                                     (214) 855-3000
                                                     (214) 855-1333 (facsimile)
                                                     ATTORNEYS FOR DEFENDANTS




AGREED MOTION FOR CONTINUANCE OF TRIAL DEADLINES                                                  3
